Title: From John Adams to William Ripley, 4 October 1815
From: Adams, John
To: Ripley, William



Dear Sir
Quincy October 4th 1815

I rejoice in the publication of the pamphlet under the title of “Facts relative to the campaign on the Niagara in 1814” & am highly gratified in receiving a copy of it, from as respectable a source.
Had honour & rewards been at my disposal, or if I had possessed any share in the disposal of them, General Ripley would long since have heard from me, but as none of these things have fallen to my lot, I can only present you the thanks of a solitary individual. These, with the most unqualified sincerity I pray you to accept for those invaluable services you have rendered to your Country by a display of civil, political & military talents & virtues, that have not been exceeded, if equalled, since the fall of my dear friend Warren, at Bunkers Hill. I have been the less reserved, on this occasion, because the Statesmen & Warriors of Massachusetts, instead of supporting each others characters seem rather disproved to diminish each others fame. They manage these matters much better for their own interest in Virginia, & in most of the other States. With great esteem I have the honour to be Sir your most obedient Servant
John Adams.